Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see "Claim Rejections - 35 USC 112" on page 5, filed 09/09/2021, with respect to the rejection of Claims 12-14 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 12-14 has been withdrawn. 
Applicant’s arguments, see "Claim Rejections - 35 USC 103" on pages 5-8, filed 09/09/2021, with respect to the rejection(s) of claim(s) 1 and 16 under Mosher II (US 20060236996 A1) in view of Barson et al (US 4108142 A) have been fully considered and are persuasive.  Moreover, the applicant’s arguments with respect to the rejection(s) of claim(s) 1-3, 6-8, 11 under Mosher II in have been fully considered and they are also persuasive. Therefore, the rejections under 35 USC 103 have been withdrawn.
Allowable Subject Matter
Claims 1, 4-6, and 9-16 are found to be allowable over the prior art.
Regarding Claim 1, the closest reference at the time of filing, Mosher II (US 20060236996 A1), teaches an enclosure for containing combustible materials of a fire (Figure 2, 120), the enclosure comprising: 
a base defining an interior configured to receive combustible materials (Figure 2, assembly of 52 and 22), the base having an aperture defining an opening, which communicates with the interior (Figure 2, central opening defining bowl component 22), the opening being configured to receive therethrough the combustible materials (paragraph 0023), the base defining an upwardly opening annular channel disposed about the interior (see annotated Figure 6 below); 

    PNG
    media_image1.png
    487
    496
    media_image1.png
    Greyscale

a spark screen (Figure 6, 56) configured to prevent access to the interior via the opening when in a closed position in which the spark screen engages the base at positions interior of the annular channel (Figure 6, see also paragraph 0051), the spark screen being further configured to permit a flow of air into and out of the interior (Figure 6, wireframe design of 56); and 
an annular flange mounted to the base (Figure 6, outer portion of 52), the interior of the base being disposed within a central zone defined by the annular flange (Figure 6, interior of 22 disposed in the center of 52); 
Mosher II does not teach a wind shield, removably mounted to the base and having a shield portion extending upwardly from the base and disposed exterior to the spark screen, the shield portion being movable relative to the base, the wind shield further having a mounting portion, disposed below the shield portion, the mounting portion having an annular segment, disposed in an overlying relationship with the annular flange when the wind shield is in the mounted position, and a wall segment, downwardly extending from the annular segment, configured to extend into the annular channel.
With regards to the features not taught by Mosher II, there is no reference or combination of references with which Mosher II may be considered such that all of the limitations of Claim 1 obvious to one of ordinary skill in the art at the time of filing. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK P YOST/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762